Case 3:20-cv-08595-BRM-ZNQ Document 4 Filed 07/17/20 Page 1 of 2 PageID: 60




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


DOWNS FORD, INC.,
                                                         Civil Action No. 20 cv 8595 BRM-ZNQ
              Plaintiff,

       v.
                                                              NOTICE OF MOTION
ZURICH AMERICAN INSURANCE COMPANY,
ABC CORPS. 1-5 (fictitious names whose identities
are currently unknown),

              Defendants.



       PLEASE TAKE NOTICE that on Monday, August 17, 2020, at 9:00 a.m., or as soon

thereafter as counsel may be heard, defendant Zurich American Insurance Company (“Zurich”)

will move before the Honorable Brian R. Martinotti, U.S.D.J, at the Clarkson S. Fisher Federal

Building and U.S. Courthouse, 402 E. State Street, Trenton, New Jersey, for an Order dismissing

the Complaint herein pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that in support of the motion, Zurich intends to

rely on the July 17, 2020 Declaration of Philip C. Silverberg and the Memorandum of Law

submitted herewith. Oral argument of this motion is requested.

                                                    MOUND COTTON WOLLAN
                                                     & GREENGRASS LLP
                                                    Attorneys for Defendant

                                                    By     s/ William D. Wilson
                                                           William D. Wilson
                                                    30A Vreeland Road, Suite 210
                                                    Florham Park, New Jersey 07932
                                                    973-494-0600
                                                    wwilson@moundcotton.com
Case 3:20-cv-08595-BRM-ZNQ Document 4 Filed 07/17/20 Page 2 of 2 PageID: 61




                                        Philip C. Silverberg
                                        One New York Plaza
                                        New York, New York 10004
                                        212-804-4200
                                        psilverberg@moundcotton.com
Dated: July 17, 2020
